Citation Nr: 0620285	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-37 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of VA 
benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1941 to May 
1942.  The appellant is his former spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant had not submitted the requisite 
new and material evidence to revoke a prior determination 
that she had forfeited her eligibility to VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
introduced several fundamental changes into the VA 
adjudication process.  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.

A review of the claims file indicates that the appellant has 
not received any type of VCAA notification letter.  On 
remand, such a notification letter must be issued.

In addition, a recent U. S. Court of Appeals for Veterans 
Claims (Court) decision in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006) ruled that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  See 38 C.F.R. § 3.156(a) 
(effective prior to August  2001).  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Court also 
found that material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  See also Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  
Therefore, the VCAA requires, in the context of a claim to 
reopen, VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must issue a notification 
letter that is in compliance with the 
VCAA.  The VCAA notification letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) includes an explanation as to 
the information or evidence needed to 
reopen a final decision on the basis of 
submitting new and material evidence 
under the provisions at 38 C.F.R. 
§ 3.156(a) effective from August 29, 
2001.  This notification should be in 
compliance with the Court's decision in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

Such notification must inform the 
appellant of the requirements of new and 
material evidence applicable to her case.  
Such notification must inform the 
appellant of the elements for which 
revocation of her forfeiture of VA 
benefits was denied in the last final 
decision.  

2.  Thereafter, the AMC should 
readjudicate the claim on appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until VA notifies her.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


